                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      PROOFPOINT, INC., et al.,                      Case No. 19-cv-04238-MMC
                                                         Plaintiffs,                    ORDER GRANTING IN PART AND
                                  9
                                                                                        DENYING IN PART PLAINTIFFS'
                                                   v.                                   MOTION TO EXCLUDE TESTIMONY
                                  10
                                                                                        OF EXPERT WITNESSES
                                  11     VADE SECURE, INCORPORATED, et
                                         al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14          Before the Court is plaintiffs Proofpoint, Inc. ("Proofpoint") and Cloudmark LLC's

                                  15   ("Cloudmark") Motion, filed April 23, 2021, "to Exclude Testimony of James Pooley,

                                  16   Anthony Ferrante, Christopher Bakewell, Dr. Paul Clark, and Dr. Aaron Striegel."

                                  17   Defendants Vade Secure, Inc. and Vade Secure SASU (collectively, "Vade Secure") and

                                  18   defendant Olivier Lemarié ("Lemarié") have filed opposition, to which plaintiffs have

                                  19   replied. Having read and considered the parties' respective written submissions, the

                                  20   Court rules as follows.1

                                  21          By the instant motion, plaintiffs seek to exclude the testimony of five defense

                                  22   expert witnesses. The Court considers in turn the arguments made as to each expert.

                                  23   A. James Pooley

                                  24          James Pooley ("Pooley") has been retained by defendants to offer an opinion as to

                                  25   whether plaintiffs exercised "reasonable efforts" to protect their alleged trade secrets.

                                  26   (See Cheng Decl. [Doc. No. 462] Ex. 1("Expert Report of James Pooley") [Doc. No. 475-

                                  27
                                              1
                                  28              By order filed May 25, 2021, the Court took the matter under submission.
                                  1    1] ¶ 4.) 2 At the outset, plaintiffs seek to preclude Pooley from offering any testimony, on

                                  2    the asserted ground that Pooley, an attorney, only has "specialized knowledge" as to

                                  3    "legal issues not appropriate for expert testimony." (See Pls.' Mot. at 1:5-7.)

                                  4           Under Rule 702 of the Federal Rules of Evidence, a testifying expert must be

                                  5    "qualified as an expert by knowledge, skill, experience, training, or education." See Fed.

                                  6    R. Evid. 702. "Rule 702 contemplates a broad conception of expert qualifications," and is

                                  7    "broadly phrased and intended to embrace more than a narrow definition of qualified

                                  8    expert." See Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1015 (9th

                                  9    Cir. 2004) (internal quotations and citations omitted).

                                  10          Here, as defendants point out, Pooley, in addition to practicing law, has

                                  11   experience "in the design and management of systems for trade secret management";

                                  12   specifically, he has been engaged by clients "to advise on the design or improvement of
Northern District of California
 United States District Court




                                  13   secrecy management independently of any litigation." (See Cheng Decl. Ex. 1 ¶ 3; see

                                  14   also Zahoory Decl. [Doc. No. 512] Ex. 1 ("Deposition of James Pooley") [Doc. No. 510-5]

                                  15   at 72:13-74:24 (describing his "methodology" and "advisory work").) Additionally, for a

                                  16   five-year period ending in late 2014, he served as Deputy Director General of the World

                                  17   Intellectual Property Organization, an agency of the United Nations, where he was

                                  18   responsible for ensuring the secrecy of "approximately 200,000 confidential [documents]"

                                  19   annually. (See Cheng Decl. Ex. 1 ¶ 3.) In light of such showing, the Court finds Pooley

                                  20   is not disqualified on grounds of lack of expertise.

                                  21          Next, plaintiffs object to Pooley's offering an opinion that plaintiffs "have failed to

                                  22   demonstrate reasonable efforts . . . to protect the trade secrets." (See id. Ex. 1 ¶ 10.) In

                                  23   particular, plaintiffs argue, Pooley's use of the word "demonstrate" constitutes an

                                  24

                                  25          2
                                               Plaintiffs assert, as to Count I, a violation of the Defend Trade Secrets Act
                                  26   ("DTSA"), 18 U.S.C. §§ 1836-39. Under the DTSA, the plaintiff must show, inter alia, it
                                       "has taken reasonable measures" to keep "secret" the information that constitutes the
                                  27   asserted trade secret. See 18 U.S.C. § 1839(3)(A). In his report, Pooley uses the terms
                                       "reasonable efforts" and "reasonable measures" interchangeably. (See, e.g., Cheng
                                  28   Decl. Ex. 1 ¶¶ 10, 64.)

                                                                                      2
                                  1    improper legal comment on their evidentiary burden. Although Pooley, of course, cannot

                                  2    frame his opinion as a comment on whether plaintiffs have met their burden of proof, the

                                  3    Court does not understand Pooley to be offering a legal opinion, but, rather, an opinion

                                  4    that the evidence in the record he reviewed does not show plaintiffs took reasonable

                                  5    measures. (See id. Ex. 1 ¶ 5 & Ex. B thereto (identifying deposition testimony and other

                                  6    discovery he considered).)

                                  7           Accordingly, to the extent plaintiffs seek to exclude Pooley's testimony, the motion

                                  8    will be denied.

                                  9    B. Anthony Ferrante

                                  10          Anthony Ferrante ("Ferrante") is an "expert in the cybersecurity field" who has

                                  11   been retained by Vade Secure to offer an opinion as to whether plaintiffs took

                                  12   "reasonable measures" to protect the alleged trade secrets. (See id. Ex. 4 ("Expert
Northern District of California
 United States District Court




                                  13   Rebuttal Report of Anthony J. Ferrante") ¶¶ 1-3). Plaintiffs seek to preclude Ferrante

                                  14   from offering any testimony, on the asserted ground Ferrante, in his report, applied an

                                  15   incorrect legal standard, namely, that plaintiffs did not employ "best practices," an

                                  16   analysis that, according to plaintiffs, entails a "standard much higher" than the

                                  17   "reasonable measures" standard set forth in the DTSA. (See Pls.' Mot. at 8:12-13.) As

                                  18   discussed below, however, plaintiffs misread Ferrante's report.

                                  19          In a section titled "Summary of Opinions," Ferrante begins by setting forth his

                                  20   opinion that "Cloudmark lacked oversight and control over its people, processes, and

                                  21   technology and thus was not taking reasonable measures to ensure protections for what

                                  22   it claimed to be its trade secrets" (see Cheng Decl. Ex. 4 ("Expert Rebuttal Report of

                                  23   Anthony J. Ferrante") at 3), after which he identifies "basic parameters that employers

                                  24   should use to protect company data" and that, in his opinion, Cloudmark failed to use

                                  25   (see id.). Although he also identifies what he refers to as "best practices" (see id. Ex. 4 at

                                  26   7), his opinion that Cloudmark did not employ reasonable measures is not based on its

                                  27   alleged failure to engage in "best practices" nor does he equate the two terms. Rather,

                                  28   as he explained in his deposition: "Best practices are . . . quite certainly a step above
                                                                                     3
                                  1    reasonable measures." (See id. Ex. 5 ("Deposition of Anthony Ferrante") at 132:10-16.)

                                  2           Accordingly, to the extent plaintiffs seek to exclude Ferrante's testimony, the

                                  3    motion will be denied.

                                  4    C. Christopher Bakewell

                                  5           Christopher Bakewell ("Bakewell") provides "consulting services involving

                                  6    valuation and related issues in connection with technology-rich businesses and

                                  7    intellectual property" (see id. Ex. 7 ("Rebuttal Expert Report of W. Christopher Bakewell")

                                  8    ¶¶ 1, 9) and has been retained by defendants to "analyze remedies" and "analyze

                                  9    damages," in the event liability is established (see id. Ex. 7 ¶¶ 1, 3). Plaintiffs seek to

                                  10   preclude Bakewell from offering some of the opinions set forth in his report, which

                                  11   challenged opinions the Court next addresses.

                                  12          1. Cost Deductions
Northern District of California
 United States District Court




                                  13          Plaintiffs' damages expert Jonathan Arnold, Ph.D., has opined that Vade Secure

                                  14   was "unjust[ly] enriched" in the amount of "$34.5 million to $36.5 million," which figures

                                  15   represent the gross revenue earned by Vade Secure from sales of the challenged

                                  16   products. (See Zahoory Decl. Ex. 2 ("Supplemental Expert Report of Jonathan Arnold,

                                  17   Ph.D") ¶¶ 50-51 & Ex. B attached thereto.) In response, Bakewell offers the opinion that,

                                  18   when the costs attributable to the challenged products, i.e., the products alleged to use

                                  19   plaintiffs' trade secrets, are subtracted from the gross revenue attributable to those

                                  20   products, "Dr. Arnold's unjust enrichment [sum]" is $2,223,946 to $2,386,727. (See

                                  21   Cheng Decl. Ex. 7 & Exs. 1.0-1.1 attached thereto.) In support thereof, Bakewell states

                                  22   he "performed an analysis to determine the correlation of [the] cost categories to net

                                  23   sales" (see id. Ex. 7 ¶ 141), and, in particular, that he determined the amount of costs

                                  24   attributable to the challenged products by using the percentage of gross sales attributable

                                  25   to the challenged products, a figure provided by Vade Secure, and then determining the

                                  26   costs attributable to those products by applying that percentage to the total costs for all

                                  27   products.

                                  28   //
                                                                                      4
                                  1           Plaintiffs, citing a number of district court cases, seek to exclude Bakewell's

                                  2    opinion as to the above-referenced "cost deductions" (see Pls.' Mot. at 10:6), on the

                                  3    asserted ground that "use of correlation analysis in these circumstances" is "unreliable

                                  4    and misleading" (see id. at 11:11.5-12.5). 3 Although the cited authorities (see id. at

                                  5    11:13.5-17.5) do not address the use of correlation analysis in circumstances factually

                                  6    similar to those presented here, Vade Secure, like the proponents of the opinions offered

                                  7    in those cited cases, has not shown, through the opining expert or otherwise, that the

                                  8    challenged "methodology" is "scientifically valid," see Daubert v. Merrell Dow

                                  9    Pharmaceuticals, Inc., 509 U.S. 579, 592-93 (1993), e.g., whether, under circumstances

                                  10   where a company produces both challenged and unchallenged products, there exists a

                                  11   correlation between the percentage of sales attributable to the challenged products and

                                  12   the percentage of costs attributable to those products. Consequently, on the record
Northern District of California
 United States District Court




                                  13   presented, the Court is not in a position to determine whether Bakewell's opinion as to

                                  14   the amount of deductible costs "will help the trier of fact . . . determine a fact in issue."

                                  15   See Fed. R. Evid. 702(a).

                                  16          Accordingly, to the extent plaintiffs seek to exclude Bakewell's opinion as to the

                                  17   amount of deductible costs, the Court will issue a protective order precluding defendants

                                  18   from referring to such opinion, in opening statement or otherwise, or calling Bakewell to

                                  19   offer it, until such time as defendants have made a showing that such opinion meets the

                                  20   requirements of Rule 702 and Daubert.4

                                  21   //

                                  22   //

                                  23   //

                                  24
                                              3
                                  25            In their motion, plaintiffs also assert that their damages expert was unable to
                                       "replicate[ ] or reproduce[ ]" the "results" of Bakewell's correlation analysis. (See id. at
                                  26   12:5-6.) As Vade Secure points out, however, plaintiffs offer no evidence in support of
                                       such assertion.
                                  27          4
                                                The parties are directed to meet and confer to determine when in the proceeding
                                  28   a further inquiry into the matter should be conducted.

                                                                                       5
                                  1           2. Value of Alleged Trade Secrets

                                  2           In his report, Bakewell offers the opinion that, if defendants are found liable for

                                  3    trade secret infringement, an appropriate remedy is "the value of [plaintiffs'] alleged trade

                                  4    secrets (or a reasonable royalty)." (See Cheng Decl. Ex. 7 ¶ 86.) According to

                                  5    Bakewell, in a "hypothetical negotiation" for a royalty, the hypothetical licensee "would

                                  6    reasonably pay up to the value of (but not above) the asset" (see id. Ex. 7 ¶ 190), and, in

                                  7    the instant case, he calculates the value of the alleged trade secrets to be "no more than

                                  8    approximately $600,000" (see id. Ex. 7 ¶ 208).

                                  9           In arriving at that figure, Bakewell calculated the labor costs Vade Secure would

                                  10   have incurred had it acted without knowledge of the alleged trade secrets and, using its

                                  11   own employees, developed the challenged components. (See id. Ex. 7 ¶¶ 200-08.)

                                  12   Specifically, with regard to Vade Secure O365 and Vade Secure Content Filter, Bakewell
Northern District of California
 United States District Court




                                  13   calculated the hypothetical labor costs to Vade Secure as ranging from a low of $16,800

                                  14   to a high of $24,500 (see id. Ex. 7 ¶ 202-05, 207), and in the alternative as to the O365,

                                  15   he calculated those costs to be $53,000, the amount Vade Secure paid a third party,

                                  16   Zenika, to recreate, "without any access to the allegedly misappropriated trade secrets,"

                                  17   the challenged module used therein (see id. Ex. 7 ¶ 200). With respect to Vade Secure

                                  18   MTA Builder, Bakewell, again relying on the amount of time it would have taken a Vade

                                  19   Secure developer to recreate the challenged components, calculated Vade Secure's

                                  20   hypothetical labor costs to be $517,000. (See id. Ex. 7 ¶ 206.) Plaintiffs argue

                                  21   Bakewell's opinion as to the value of the alleged trade secrets should be excluded. As

                                  22   set forth below, the Court disagrees.

                                  23          To the extent Bakewell offers opinions as to Vade Secure's labor costs had its own

                                  24   employees created the challenged components, plaintiffs, noting Bakewell did not

                                  25   "describe any of the purported 'recreations'" and did not "discuss the availability or

                                  26   acceptability of the purported 'recreations,'" contend they were "deprived of their

                                  27   opportunity to test the bases and foundation of . . . Bakewell's opinions." (See Pls.' Mot.

                                  28   at 14:25.5-15:8.) As a damages expert, however, Bakewell did not himself determine the
                                                                                     6
                                  1    nature of the work constituting the recreations or the number of hours such projects

                                  2    would entail. Rather, he relied on information provided by others, specifically, his

                                  3    "interviews" of defendants' technical experts, Paul Clark, D.Sc. ("Dr. Clark") and Aaron

                                  4    Striegel, Ph.D. ("Dr. Striegel") (see Cheng Decl. Ex. 7 at 68 nn. 382-83, 388 & 69 nn.

                                  5    392-94; see also id. Ex. 13 ("Deposition of William Christopher Bakewell") at 147:5-

                                  6    148:18). A damages expert's reliance on others for underlying facts is both common and

                                  7    acceptable, and, as plaintiffs deposed both Dr. Clark and Dr. Striegel (see id. Exs. 9, 11),

                                  8    plaintiffs had the opportunity to test the assumptions underlying Bakewell's opinion.

                                  9           Lastly, to the extent Bakewell used the amount Vade Secure paid Zenika to create

                                  10   what plaintiffs refer to as the "Zenika module" (see Pls.' Mot. at 14:4), plaintiffs assert the

                                  11   "Zenika module is in fact accused of misappropriation" (see id.), and, consequently, that

                                  12   the price Vade Secure paid Zenika is not probative of the value of plaintiffs' trade secrets.
Northern District of California
 United States District Court




                                  13   As Bakewell explained at his deposition, however, he provided such alternative opinion

                                  14   for use only in the event the jury determines the Zenika module is not the result of

                                  15   misappropriation. (See Cheng Decl. Ex. 13 at 140:13-23, 156:17-157:14.)

                                  16          Accordingly, to the extent plaintiffs seek to exclude Bakewell's opinions as to a

                                  17   reasonable royalty, the motion will be denied.

                                  18   D. Paul Clark, D.Sc.

                                  19          Dr. Clark has been retained by defendants as a "technical expert witness" to offer

                                  20   opinions "regarding the value and proprietary nature of the information alleged as trade

                                  21   secrets." (See id. Ex. 8 [Doc. No. 475-12] ("Rebuttal Expert Report of Paul C. Clark,

                                  22   D.Sc.") 8 ¶¶ 1-2.) 5 Plaintiffs seek to preclude Dr. Clark from offering his opinion that the

                                  23   information comprising each of the trade secrets identified by plaintiffs as Trade Secrets

                                  24   1(a)-(g), 2(a), 4(a)-(b), and 5(a)-(e) is "publicly and generally known" (see id. Ex. 8

                                  25

                                  26          5
                                                Dr. Clark "received a . . . Doctor of Science in Computer Science" and has
                                  27   worked as an engineer, a scientist, and currently is the President of a company that "has
                                       specialized in the design, implementation, and deployment of advanced secure network
                                  28   applications for commercial and government clients." (See id. Ex. 8 ¶¶ 6-8, 11.)

                                                                                      7
                                  1    ¶¶ 113-14, 123-24, 132-33, 137-38, 147-48, 166-67, 171-172, 218-19, 302-03, 307-08,

                                  2    355-57, 364-66, 378-79) and, as such, does not "derive independent economic value

                                  3    from being kept secret" (see id. Ex. 8 ¶¶ 181, 233-34, 318, 392).6 In challenging those

                                  4    opinions, plaintiffs set forth two separate grounds for exclusion, which the Court

                                  5    addresses in turn.

                                  6           1. Support for Opinions

                                  7           Plaintiffs first contend Dr. Clark's report "fails to cite any explanation or

                                  8    documentary evidence in support [thereof]." (See Pls.' Mot. at 16:10-11.) Contrary to

                                  9    such contention, however, Dr. Clark, for each asserted trade secret he discusses, has

                                  10   identified not only the publication(s), but also the specific page(s) therein in which he

                                  11   believes the information comprising the asserted trade secret has been disclosed (see,

                                  12   e.g., Cheng Decl. Ex. 8 ¶¶ 74-98, 100-111 (setting forth bases for opinions contained in
Northern District of California
 United States District Court




                                  13   ¶¶ 113 and 114)),7 and, to the extent plaintiffs may be contending the cited publications

                                  14   do not, in fact, disclose their asserted trade secrets, such argument pertains to the

                                  15   weight, not the admissibility, of Dr. Clark's opinions. See Kennedy v. Collagen Corp., 161

                                  16   F.3d 1226, 1230-31 (9th Cir. 1998) (noting, where expert's opinion meets Daubert

                                  17   requirements, "[d]isputes as to the . . . lack of textual authority for [such] opinion . . . go to

                                  18   the weight, not the admissibility, of his testimony") (internal quotation and citation

                                  19   omitted).

                                  20          Accordingly, to the extent plaintiffs seek to exclude Dr. Clark's opinions on the

                                  21   ground he did not provide any explanation or documentary evidence in support thereof,

                                  22   the motion will be denied.

                                  23

                                  24          6
                                               Under the DTSA, the plaintiff must show that the information it alleges is a trade
                                  25   secret "derives independent economic value, actual or potential, from not being generally
                                       known to, and not being readily ascertainable through proper means by, another person
                                  26   who can obtain economic value from the disclosure or use of the information." See 18
                                       U.S.C. § 1839(3).
                                  27          7
                                               The Court has not set forth in more detail herein the bases for Dr. Clark's
                                  28   opinions, in light of plaintiffs' pending motion to file those opinions under seal.

                                                                                       8
                                  1          2. Obviousness

                                  2          Plaintiffs also argue the above-referenced opinions by Dr. Clark should be

                                  3    excluded because, according to plaintiffs, he "appear[s] to conflate the test for whether

                                  4    information is publicly known or readily ascertainable under trade secret law with an

                                  5    obviousness analysis for novelty under patent law." (See Pls.' Mot. at 16:21-23.)8

                                  6          In support thereof, plaintiffs cite to the following testimony given by Dr. Clark at his

                                  7    deposition:

                                  8          Q: Is it your understanding that a trade secret has to be nonobvious to be
                                             protectable as a trade secret?
                                  9
                                             [Objection deleted]
                                  10
                                             A: I don’t believe that the statute requires obvious or nonobvious. It's a
                                  11         question of whether or not it's secret.
                                  12
Northern District of California




                                             Q: Okay. So in, in other words, it wouldn't be your understanding that the
 United States District Court




                                             trade secret is protectable only if it would not have been obvious to combine
                                  13         certain references to arrive at the trade secret?
                                  14         A: No, that's not what I said, but I appreciate you trying to characterize it
                                             that way, and I understand why, but if you're trying to claim that a sequence
                                  15         of steps – which is what you're trying to do -- is a trade secret, it's not,
                                             because the order matters, and the fact of whether people in the industry
                                  16         knew it or not matters.
                                  17         Q: So it's your understanding – you would agree that the test is not whether
                                             it would have been obvious to combine certain things, certain references or
                                  18         certain known steps in the relevant field in order to determine whether
                                             something is a trade secret?
                                  19
                                             A. If something was obvious to one of skill and they were trying to
                                  20         accomplish the same task, then it would not be protectable, because it's not
                                             secret, because the sequence of steps or just the steps themselves would
                                  21         be known, but the word 'obvious' doesn't appear in the statute.
                                  22   (See Cheng Decl. Ex. 9 [Doc. No. 475-13] ("Deposition of Paul C. Clark, D.Sc.") at 55:4-

                                  23   56:13.)

                                  24         Although plaintiffs focus on Dr. Clark's use of "obvious" in the last answer given in

                                  25
                                             8
                                  26           Under patent law, a patent is invalid based on obviousness when the "differences
                                       between the claimed invention and the prior art are such that the claimed invention as a
                                  27   whole would have been obvious before the effective filing date of the claimed invention to
                                       a person having ordinary skill in the art to which the claimed invention pertains." See 35
                                  28   U.S.C. § 103(a).

                                                                                     9
                                  1    the above-cited excerpt, nothing in that answer suggests Dr. Clark thought the issue of

                                  2    whether information constitutes a trade secret can be resolved by reference to principles

                                  3    applicable to patent law. Rather, the Court understands Dr. Clark's description of

                                  4    "something" as "obvious" to be a reference to information that is "generally known." See

                                  5    18 U.S.C. § 1839(3) (defining "trade secret" as "information [that] derives independent

                                  6    economic value . . . from not being generally known to, and not being readily

                                  7    ascertainable through proper means by, another who can obtain economic value from

                                  8    [its] disclosure").

                                  9           Accordingly, to the extent plaintiffs seek to exclude Dr. Clark's opinions on the

                                  10   ground he "conflated" trade secret and patent law, the motion will be denied.

                                  11   E. Aaron Striegel, Ph.D.

                                  12          Dr. Striegel has been retained by defendants to offer opinions "regarding the trade
Northern District of California
 United States District Court




                                  13   secret misappropriation and copyright infringement allegations" (see Cheng Decl. Ex. 10

                                  14   [Doc. No. 475-14] ("Rebuttal Expert Report of Dr. Aaron Striegel") ¶¶ 1, 3), in particular,

                                  15   his opinions as to whether there was any misappropriation or infringement (see id. Ex. 10

                                  16   ¶ 35).9 Plaintiffs seek to preclude Dr. Striegel from offering some of those opinions.

                                  17          Plaintiffs first seek to preclude Dr. Striegel from offering the opinions, set forth in

                                  18   thirty-seven paragraphs of his report, that some of the information comprising plaintiffs'

                                  19   asserted trade secrets is "known." (See Pls.' Mot. at 17:26-28.) According to plaintiffs,

                                  20   those opinions should be excluded as conclusory because Dr. Striegel relies on

                                  21   "undisclosed 'discussions' with Dr. Clark." (See id.) Although Dr Striegel does state, as

                                  22   to each of a number of asserted trade secrets, that he is in accord with Dr. Clark as to the

                                  23   information comprising the asserted trade secrets being known generally and thus, in Dr.

                                  24   Striegel's opinion, not misappropriated, Dr. Striegel's use of such short-hand does not

                                  25

                                  26          9
                                               Dr. Striegel is a Professor at the University of Notre Dame who has "over 20
                                  27   years of coding experience, . . . over 20 years of experience with computer networks[,]
                                       and over 18 years of experience with computer security topics." (See id. Ex. 10 ¶¶ 6,
                                  28   16.)

                                                                                     10
                                  1    require exclusion, given that the opinions he essentially adopts by reference adequately

                                  2    address each such asserted trade secret and identify the publication(s) in which it can be

                                  3    found.

                                  4             Plaintiffs next cite to fifty-three paragraphs in Dr. Striegel's report that plaintiffs

                                  5    describe as "unsupported" and "conclusory" (see id. at 18:4-12), and, for that asserted

                                  6    reason, seek to preclude Dr. Striegel from offering any opinion proffered in those

                                  7    paragraphs. In so moving, however, plaintiffs single out for discussion only one of those

                                  8    paragraphs, which paragraph the Court next addresses.

                                  9             Plaintiffs argue that, during his deposition, Dr. Striegel, according to plaintiffs,

                                  10   "admitted that he had not cited any specific support" for the opinion offered in ¶ 46 of his

                                  11   report.10 (See id. at 18:9-11 (citing Cheng Decl. Ex. 11 ("Deposition of Aaron Striegel")

                                  12   [Doc. No. 475-15] at 98:3-99:9).) To the extent plaintiffs, by such argument, are
Northern District of California
 United States District Court




                                  13   suggesting Dr. Striegel conceded he had no support for his opinion, the Court disagrees;

                                  14   Dr. Striegel did no more than acknowledge that, in offering such opinion, he did not cite to

                                  15   "a specific document" (see Cheng Decl. Ex. 11 at 99:5-7), and, indeed, in ¶ 46, he sets

                                  16   forth in detail the basis for his opinion (see id. Ex. 10 ¶ 46). To the extent plaintiffs, in

                                  17   quoting Dr. Striegel's testimony that he was "drawing on [his] own expertise" (see Pls.'

                                  18   Mot. at 18:10 (quoting Cheng Decl. Ex. 11 at 98:3-99:9)), may be suggesting an

                                  19   individual's knowledge and experience obtained from work in a particular field is, standing

                                  20   alone, insufficient to support an expert opinion or that Dr. Striegel failed to elaborate

                                  21   beyond citing to his "expertise," the Court again disagrees. See, e.g., Fortune Dynamic,

                                  22   Inc. v. Victoria's Secret Stores Brand Management, Inc., 618 F.3d 1025, 1034 (9th Cir.

                                  23   2010) (holding district court erred by not allowing witness, who had substantial

                                  24   experience in industry at issue, to offer expert opinion based on his knowledge of industry

                                  25   practices); (see also Cheng Decl. Ex. 11 at 99:7-10, 100:8-11 (relying on "having done a

                                  26
                                  27            10
                                                  The Court has not set forth herein those opinions or the bases therefor, in light
                                  28   of plaintiffs' pending motion to file under seal the entirety of ¶ 46.

                                                                                        11
                                  1    significant body of work in secure gateways" and "experience with regards to using

                                  2    machine learning"); see id. Ex. 10 ¶ 46 (explaining basis for opinion specified information

                                  3    was well known).) Under such circumstances, the Court finds plaintiffs have not shown

                                  4    the opinion offered in ¶ 46 is inadmissible.

                                  5           As to the remaining fifty-two paragraphs plaintiffs challenge, plaintiffs make a

                                  6    general argument that the opinions stated therein are "unsupported conclusory

                                  7    allegations" that the asserted trade secrets are "well-known or best practices in the

                                  8    industry," "widely used," "routinely used," or "expected." (See Pls.' Mot. at 18:4-7.)

                                  9    Contrary to plaintiffs' description, however, Dr. Striegel does not simply offer those

                                  10   opinions without explanation. (See, e.g., Cheng Decl. Ex. 10 ¶¶ 40, 145, 201, 321 (citing

                                  11   specified publications); see, e.g., id. Ex. 10 ¶¶ 148, 149, 298-99) (describing how

                                  12   information is used in field).)
Northern District of California
 United States District Court




                                  13          Accordingly, to the extent the motion seeks to preclude Dr. Striegel from offering

                                  14   the above-described opinions, the motion will be denied.

                                  15                                         CONCLUSION

                                  16          For the reasons stated above, plaintiffs' motion, with the exception of a protective

                                  17   order with respect to Bakewell's opinions concerning the amount of deductible costs, is

                                  18   hereby DENIED.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: June 24, 2021
                                                                                               MAXINE M. CHESNEY
                                  22                                                           United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
